                                                         Exhibit 11-001
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 1 of 17 Document 1-12
                                                         Exhibit 11-002
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 2 of 17 Document 1-12
                                                         Exhibit 11-003
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 3 of 17 Document 1-12
                                                         Exhibit 11-004
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 4 of 17 Document 1-12
                                                         Exhibit 11-005
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 5 of 17 Document 1-12
                                                         Exhibit 11-006
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 6 of 17 Document 1-12
                                                         Exhibit 11-007
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 7 of 17 Document 1-12
                                                         Exhibit 11-008
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 8 of 17 Document 1-12
                                                         Exhibit 11-009
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 9 of 17 Document 1-12
                                                         Exhibit 11-010
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 10 of 17 Document 1-12
                                                         Exhibit 11-011
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 11 of 17 Document 1-12
                                                         Exhibit 11-012
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 12 of 17 Document 1-12
                                                         Exhibit 11-013
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 13 of 17 Document 1-12
                                                         Exhibit 11-014
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 14 of 17 Document 1-12
                                                         Exhibit 11-015
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 15 of 17 Document 1-12
                                                         Exhibit 11-016
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 16 of 17 Document 1-12
                                                         Exhibit 11-017
Case 2:19-cv-01122-NJ Filed 08/05/19 Page 17 of 17 Document 1-12
